                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ANTONIO D. WEBSTER,
                                                       Case No. 2:18-cv-12703
                            Petitioner,
v.                                                     Paul D. Borman
                                                       United States District Judge
ERICA HUSS,
                     Respondent.
___________________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
      CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY, AND (3)
          DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

        This is a habeas case filed by a Michigan prisoner under 28 U.S.C. § 2254.

Petitioner Antonio D. Webster was convicted after a jury trial held in the Wayne

Circuit Court of first-degree murder, Mich Comp. L. § 750.316, second-degree

murder, Mich. Comp. L. § 750.317, and armed robbery, Mich. Comp. L. § 750.529.

He was sentenced to life imprisonment for the first-degree murder conviction, his

second-degree murder conviction was vacated, and he was sentenced to twenty-five

to sixty years for the armed robbery conviction.

        The petition raised three claims: (1) insufficient evidence was presented at trial

to sustain Petitioner’s convictions, (2) the trial court failed to grant Petitioner a

sufficient adjournment after the prosecutor’s untimely disclosure of evidence, and (3)

the trial court erred in instructing the jury on evidence of flight.

        The Court denies the petition because the claims lack merit. The Court also
denies Petitioner a certificate of appealability, and it denies permission to appeal in

forma pauperis.

                                   I. Background

      This Court recites verbatim the relevant facts relied upon by the Michigan Court

of Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C.

§ 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      This case arises from the April 19, 2015 robbery and murder of Henry
      Perry. The bulk of the narrative concerning the events surrounding
      Perry’s death was provided by a fifth accomplice, Ashley Thompson,
      who was dating Fields in April 2015 and maintained a platonic
      relationship with Perry. At trial, Thompson testified that Fields and
      Webster devised a plan to rob Perry after Fields learned of her secret
      friendship with Perry on April 18, 2015. On April 19, Fields and
      Webster included McCloud in discussions concerning the planned
      robbery and Fields indicated that Perry “had to go,” which Thompson
      construed as meaning Perry had to die.

      Around 3:30 p.m. on April 19, Thompson lured Perry to the intersection
      of Longacre and Wadsworth in Detroit by turning the engine of her Jeep
      off, activating her hazard lights, and calling Perry to ask for help with
      her malfunctioning vehicle. While Perry was examining the Jeep’s
      engine compartment, Webster and McCloud arrived in a burgundy
      Impala driven by Brown. According to Thompson, Webster pointed a
      gun at Perry and told him not to move. As she was driving away from the
      standoff, she heard two gunshots and observed that Perry was not
      standing anymore. In her rearview mirror, she saw McCloud take Perry’s
      shorts off before getting inside Perry’s truck. A few minutes later, Fields
      called and directed her to pick McCloud up at an intersection
      approximately two streets from the scene. Thompson complied and, after
      locating McCloud, observed him removing a cell phone and wallet from
      Perry’s shorts.


                                          2
Thompson returned to her house on Meyers Street with McCloud, where
she saw Brown and Fields in the Impala, parked in her driveway. Once
inside the house, Fields, Brown, and McCloud split Perry’s money,
Fields took Perry’s cell phone, and they agreed to dispose of the Impala.
About 30 minutes later, they left the house—Brown and McCloud in the
Impala and Thompson and Fields in her Jeep. Fields directed her to the
eastside of Detroit, where Brown, McCloud, and Webster were waiting.
Shortly after abandoning the Impala, Thompson and defendants were
pulled over due to improper license plates on Thompson's Jeep.
McCloud was arrested on an outstanding warrant, but Thompson, Fields,
Brown, and Webster were permitted to leave without incident. When
McCloud was searched at the Detroit Detention Center, Perry’s
identification and credit card were discovered in his pant leg.

In the early morning hours of April 20, 2015, Thompson, Fields, and
Webster drove to the house Webster shared with his girlfriend, Dionne
Williams–Mitchell. Williams–Mitchell testified that Thompson, Fields,
and Webster discussed the April 19 robbery and murder.
Williams–Mitchell also testified that Brown drove a red or burgundy
Impala for a period of time in April 2015, which Webster had stolen
from a woman he met at the liquor store.

The prosecution also presented cell phone records tending to implicate
defendants in Perry’s death. Testifying as an expert in forensic analysis
of cell phone call detail records, Stan Brue presented a chart depicting
the phone calls between the four defendants and Thompson between 3:40
p.m. and 4:00 p.m., i.e., the period shortly before and after the 3:52 p.m.
911 call reporting the shooting, along with a map depicting the cellular
sites and sectors utilized for most of the calls. According to Brue, the
sites and sectors used in the periods before and after the shooting were
consistent with use at or near the crime scene. Detective David Boike, an
expert in computer and cell phone forensics, extracted potentially
incriminating data from cell phones belonging to Fields, Webster, and
McCloud. Between April 19 and April 22, 2015, Webster’s cell phone
contained internet search queries regarding Detroit crimes and how to
remove OnStar from a 2007 Impala. There were also a number of visits
to local news websites with headings including, “a man shot and killed
on Detroit's west side,” “fatal shooting,” and “police search for trio

                                    3
      suspect after fatal shooting and robbery.” Fields’s cell phone reflected
      a similar internet search history concerning recent shootings in Detroit.

People v. Webster, 2017 WL 6346194, at *1–2 (Mich. Ct. App. Dec. 12, 2017).

      Following his conviction and sentence, Petitioner filed a claim of appeal in the

Michigan Court of Appeals. His brief on appeal raised three claims:

      I. Were defendant’s due process rights violated when he was convicted
      of felony murder predicated on an aiding and abetting theory of armed
      robbery without sufficient evidence to prove those offenses beyond a
      reasonable doubt?

      II. Was defendant denied due process when being denied a sufficient
      adjournment when the prosecution provided late discovery of 2800 pages
      of material after the jury selection and when the prosecution was allowed
      to add a witness once the trial process began?

      III. Did the trial court deprive defendant of his right to be judged by a
      properly instructed jury when it improperly delivered a flight instruction
      when flight was not an issue?

      The Michigan Court of Appeals affirmed Petitioner’s convictions in an

unpublished opinion. Id. Petitioner then filed an application for leave to appeal in the

Michigan Supreme Court that raised the same three claims. The Michigan Supreme

Court denied the application because it was not persuaded that the questions presented

should be reviewed. People v. Webster, 913 N.W.2d 655 (Mich. 2018) (Table).



                               II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional claims

                                           4
raised by a state prisoner in a habeas action if the claims were adjudicated on the

merits by the state courts. Relief is barred under this section unless the state court

adjudication was “contrary to” or resulted in an “unreasonable application of” clearly

established Supreme Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies

a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15–16 (2003) (per curiam), quoting Williams v.

Taylor, 529 U.S. 362, 405–06 (2000).

      “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing legal

principle from [the Supreme Court’s] decisions but unreasonably applies that principle

to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003), quoting

Williams, 529 U.S. at 413.

      “A state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011), quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).


                                             5
      “Section 2254(d) reflects the view that habeas corpus is a guard against
      extreme malfunctions in the state criminal justice systems, not a
      substitute for ordinary error correction through appeal. . . . As a
      condition for obtaining habeas corpus from a federal court, a state
      prisoner must show that the state court’s ruling on the claim being
      presented in federal court was so lacking in justification that there was
      an error well understood and comprehended in existing law beyond any
      possibility for fairminded disagreement.”

Richter, 562 U.S. at 102–03 (internal quotation omitted).

                                    III. Analysis

A. Sufficiency of the Evidence

      Petitioner first claims that constitutionally insufficient evidence was presented

at trial to sustain his first-degree felony murder conviction because there was an

absence of evidence indicating that he committed armed robbery, the predicate felony.

After reciting the controlling constitutional standard and the elements of armed

robbery, the Michigan Court of Appeals rejected the claim on the merits:

      In challenging the sufficiency of the evidence presented against him,
      Webster argues on appeal that there was insufficient evidence that he
      aided and abetted the commission of armed robbery because there was
      no evidence that he deprived another person of property or shared in the
      proceeds of the larceny committed by McCloud and Brown. He further
      reasons that because armed robbery served as the predicate offense for
      his felony-murder conviction, both of his convictions should be reversed.
      We disagree. Viewing the evidence in the light most favorable to the
      prosecution, it is evident that the prosecution presented sufficient
      evidence from which the jury could find beyond a reasonable doubt that
      Webster was guilty of armed robbery, even without relying on an aiding
      and abetting theory.


                                          6
                                       * * *
      Thompson testified that when Fields described his plan to rob Perry,
      Webster said, “Okay,” though he did not comment when Fields later said
      that Perry “had to go.” Thus, the jury could infer that, at minimum,
      Webster was in agreement with Fields’s robbery scheme and intended to
      participate in it. Webster then carried out his role by pointing a gun at
      Perry, telling him not to move, and shooting him. In doing so, Webster
      clearly committed an unlawful act that placed Perry in reasonable
      apprehension of        an immediate battery—in other words, an
      assault—using a dangerous weapon as required by MCL 750.529.
      Finally, with respect to the requirement that these actions occur in the
      course of committing a larceny, Thomas testified on cross-examination
      that the shooter took something from Perry’s vehicle before running
      from the scene. If the jury found Thomas’s testimony credible, this
      would be sufficient evidence that Webster completed the larcenous
      taking of Perry’s property. Even if the jury credited Thompson’s
      testimony identifying McCloud, rather than Webster, as the
      person who entered Perry’s vehicle after the shooting, there was still
      sufficient evidence regarding this element because Webster could be
      convicted of armed robbery even if the larcenous taking was not
      completed. Given the evidence of Webster’s earlier assent to Fields’s
      robbery plan and subsequent participation in carrying it out, a rational
      jury could find him guilty of armed robbery beyond a reasonable doubt.

Webster, 2017 WL 6346194, at *11–12.

      The question when reviewing the sufficiency of the evidence to sustain a

conviction is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979)

(citation omitted) (emphasis in the original). Sufficiency of the evidence claims raised

on federal habeas review “are subject to two layers of judicial deference.” Coleman


                                           7
v. Johnson, 566 U.S. 650, 651 (2012). First, “‘[A] reviewing court may set aside the

jury’s verdict on the ground of insufficient evidence only if no rational trier of fact

could have agreed with the jury.’” Id. (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011)

(per curiam)). Second, a federal court may only “overturn a state court decision

rejecting a sufficiency of the evidence challenge . . . if the state court decision was

‘objectively unreasonable.’” Id. (citing Cavazos, 565 U.S. at 2). For a federal habeas

court reviewing a state court conviction, the only question under Jackson is whether

the state court’s decision that sufficient evidence was presented was “so insupportable

as to fall below the threshold of bare rationality.” Coleman, 566 U.S. at 656.

      Here, the Michigan Court of Appeals did not unreasonably reject Petitioner’s

sufficiency of evidence claim. If the jury credited Ashley Thompson’s testimony as

true, that testimony by itself established that Petitioner agreed to the robbery scheme.

Another witness, Floria Thomas, testified that she saw Petitioner fire his weapon into

the victim’s vehicle and then reach his arm inside, suggesting that he attempted to take

something from the victim’s body. Petitioner’s challenge to the credibility of these

two accounts simply does not speak to the constitutional sufficiency of the evidence.

See, e.g., Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009) (reviewing court may

not “reweigh the evidence, reevaluate the credibility of witnesses, or substitute [its]

judgment for that of the jury.”). The findings by the Michigan Court of Appeal were



                                           8
therefore neither “objectively unreasonable” nor “insupportable.” Coleman, 566 U.S.

at 651, 656. Petitioner’s first claim is without merit.

B. Failure to Grant Adjournment

      Petitioner’s second claim asserts that the trial court erred when it did not grant

a sufficient adjournment for his counsel to review 2,800 pages of documents that were

turned over by the prosecution after jury selection. Petitioner also asserts that the trial

court erred in allowing prosecution witness Cynthia Fain to testify when she was not

endorsed as a witness until after jury selection had already commenced.

      With respect to the late production of documents, the Michigan Court of Appeal

found that review of the claim was barred by his counsel’s agreement to the

adjournment granted by the trial court:

      Webster takes issue with the length of the adjournment granted by the
      trial court after the prosecution produced 2,800 pages of discovery on
      March 19, 2016, when opening statements were scheduled for March 21,
      2016. However, the record reflects that after objecting to an earlier
      one-day adjournment granted on March 21, 2016, the parties all agreed
      on March 22, 2016, that they would be prepared to proceed with opening
      statements after an additional two-day adjournment. By agreeing that the
      second adjournment would provide an adequate time to review the newly
      produced discovery materials, Webster intentionally relinquished a
      known right, thereby waiving any error arising from the trial court's
      ruling.

Webster, 2017 WL 6346194, at *12 (footnote omitted).

      As the state appellate court correctly found, Petitioner’s counsel waived this



                                            9
claim when he and the prosecutor agreed to a two-day adjournment. Tr. 3/22/16, at

46–47. The claim is therefore barred from review here, and Petitioner has failed to

assert any reason for the Court to look past this grounds for decision. See, e.g.,

Shahideh v. McKee, 488 F. App’x 963, 965 (6th Cir. 2012) (“[W]aiver is a recognized,

independent and adequate state law ground for refusing to review alleged trial

errors.”).

       With respect to the late endorsement of Fain, the Michigan Court of Appeals

found that the prosecutor did not act in bad faith and Petitioner was not prejudiced:

       The second basis for Webster’s claim of error relates to the late
       endorsement of Cynthia Fain as a witness for the prosecution. On March
       16, 2016, the third day of jury selection, the prosecution moved to amend
       its witness list to include Fain. Pursuant to MCL 767.40a(4), with the
       court’s leave, the prosecution may add or delete a witness from its list of
       trial witness upon a showing of good cause. The prosecution
       acknowledged that it had been aware for some time that Fain had
       reported her burgundy Impala stolen the day before the murder.
       However, because she had been moving between different homeless
       shelters, the prosecution was unable to locate and interview her until
       March 15, 2016. The prosecution’s investigator testified that he began
       looking for Fain in November 2015, checking addresses and phone
       numbers she provided to the police when reporting her Impala stolen. He
       also followed up at prior addresses associated with Fain in other police
       and state records, including two or three homeless shelters. The
       investigator left phone messages with several friends and family
       members and eventually received a return call from a gentleman who
       provided a new cell phone number for Fain and agreed to give her the
       investigator’s message. When the investigator finally got in touch with
       Fain, she agreed to meet with the prosecution for an interview. The
       interview was conducted on March 15, 2016, at which point the
       prosecution first learned that Fain had an intimate relationship with


                                           10
      Webster before the theft and could therefore identify him as the person
      who stole her Impala.

      Under these circumstances, the trial court did not abuse its discretion by
      finding that the prosecution had demonstrated good cause to add Fain as
      a witness. The prosecution’s investigator made substantial efforts to
      locate Fain in advance of trial but was unsuccessful owing in large part
      to Fain’s transient housing circumstances. Although the prosecution
      suspected that Fain was the owner of the Impala used in the April 19
      incident based on the timing of the theft, the significance of Fain's
      availability as a witness lay in her ability to identify Webster as the
      person who stole her vehicle. At the time the prosecution filed its witness
      list, it had no reason to believe that Fain would be able to confidently
      link any defendant to the Impala because Fain did not disclose that she
      knew the thief when she reported the incident to the police.

      Moreover, the court’s ruling did not unfairly prejudice Webster. Because
      Webster's former relations with Fain were known to him, her testimony
      should not have come as a surprise. Additionally, when the trial court
      ruled that the prosecution could add Fain to its witness list, it also
      appointed an investigator to conduct a second interview on Webster’s
      behalf, thereby ensuring that Webster’s attorney was prepared to
      cross-examine Fain when she testified over two weeks later.

Webster, 2017 WL 6346194, at *12–13 (footnotes omitted).

      Whether evidence is properly admitted under state law plays “no part of the

federal court’s habeas review of a state conviction [because] it is not the province of

a federal habeas court to re-examine state-court determinations on state-law

questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Accordingly, “[a] decision

regarding the endorsement of a witness generally constitutes a state law matter within

the trial court’s discretion.” Warlick v. Romanowski, 367 F. App’x 634, 643 (6th Cir.



                                          11
2010). The court may only grant relief on such grounds if the habeas petitioner is able

to show that the state court’s evidentiary ruling was in conflict with a decision reached

by the Supreme Court on a question of law or if the state court decided the evidentiary

issue differently than the Supreme Court did on a set of materially indistinguishable

facts. Sanders v. Freeman, 221 F.3d 846, 860 (6th Cir. 2000).

      Petitioner has not met this difficult standard. Though the prosecutor was aware

of Fain’s identity well before trial, the police could not locate or interview her. Until

they spoke with her they could not know that she would identify Petitioner as the

person who stole her car. When the authorities finally located Fain and learned of her

value to the prosecution, she was immediately added to the witness list. While such

a mid-trial addition might normally cause the potential for prejudice, the trial court

afforded Petitioner an opportunity to interview Fain for a period of about two weeks

before she was scheduled to testify. Under these circumstances, the decision to let

Fain testify was not fundamentally unfair, and no Supreme Court case compelled the

state court to decide the claim differently. Accordingly, Petitioner has failed to

demonstrate entitlement to relief on this claim.

C. Jury Instructions

      Finally, Petitioner’s third claim asserts that the jury was erroneously instructed

on evidence of flight despite no evidence being admitted at trial suggesting that



                                           12
Petitioner fled from the crime scene. The Michigan Court of Appeals found that the

evidence warranted the instruction:

      Defendants correctly observe that their interactions with the police in
      connection with this case—during the April 19 traffic stop and at the
      time of their respective arrests—were generally described as cooperative
      and that the prosecution did not present evidence to suggest that they fled
      the scene as a result of active pursuit. However, it does not follow, as
      defendants argue, that the jury could not infer that their departure
      evinced consciousness of guilt. In addition to Thompson’s recollection
      of the April 19 robbery and murder, the prosecution also presented
      testimony from Floria Thomas, an unrelated third-party who witnessed
      the incident. According to Thomas, three African-American men were
      involved in the shooting and, after the perpetrators shot Perry and
      removed his shorts, two of the perpetrators sped away from the scene in
      the Impala, while the third perpetrator fled the scene on foot. Thompson
      likewise indicated that McCloud was left behind and that she had to
      return to the area to pick him up. The jury could infer from the hasty
      retreat of those defendants who departed in the Impala, and their refusal
      to return when it became apparent that McCloud was left without a quick
      avenue of escape, that defendants left the scene in order to elude
      detection, and not simply because they had completed their mission.
      Thus, the trial court did not abuse its discretion by properly instructing
      the jury that it should determine whether the circumstances of
      defendants’ departure were indicative of a guilty state of mind.

Webster, 2017 WL 6346194, at *4 (footnotes omitted).

      When a federal habeas petitioner challenges a jury instruction given at his trial,

he must show that the challenged instruction so infected the entire trial that the

resulting conviction violates due process, not merely whether the instruction is

undesirable, erroneous, or even “universally condemned.” Henderson v. Kibbe, 431

U.S. 145, 154 (1977). Petitioner must also show that the challenged instruction had


                                          13
a substantial and injurious effect or influence on the jury’s verdict. Hedgpeth v.

Pulido, 555 U.S. 57, 61–62 (2008).

      The flight instruction at Petitioner’s trial did not render his trial unfair, nor did

it have an injurious impact on the jury’s verdict. Under Michigan law, flight is

relevant to prove a defendant’s consciousness of guilt. Johnson v. Burke, 903 F.2d

1056, 1062 (6th Cir. 1990) (internal citations omitted). Thus, the giving of a flight

instruction properly instructed the jury on an issue raised by Floria Thomas’ testimony

that the perpetrators of the crime fled the scene. The instruction did not direct the jury

to find that Petitioner fled the scene. Rather, it directed jurors to make their own

determination as to whether Petitioner did, in fact, attempt to flee the scene and if so,

what state of mind such flight evinced. See Burton v. Renico, 391 F.3d 764, 778 (6th

Cir. 2004); see also United States v. Carter, 236 F.3d 777, 792 n. 11 (6th Cir. 2001).

      Because all of Petitioner’s claims are without merit, the petition is denied.

                           IV. Certificate of Appealability

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability issues. A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Courts must either issue a certificate of

appealability indicating which issues satisfy the required showing or provide reasons



                                           14
why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R. App. P. 22(b);

In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

      To receive a certificate of appealability, “a petitioner must show that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotes and citations omitted). Here, jurists of reason would not debate

the Court’s conclusion that Petitioner has not met the standard for a certificate of

appealability because his claims are devoid of merit. Therefore, the Court denies a

certificate of appealability.

      If Petitioner appeals the Court's decision, leave to proceed in forma pauperis is

denied because an appeal could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                    V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a writ

of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

permission to appeal in forma pauperis.

      SO ORDERED.


Dated: February 11, 2020                       s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge


                                          15
